     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7

 8                UNITED STATES DISTRICT COURT OF CALIFORNIA
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH SAMUEL FRITZ, JR.; AND               Case No.: 2:19-cv-01953-KJM-DMC
                                                  (Shasta County Superior Court Case
12    SABRINA FRITZ,                              No. 193173)
13                        Plaintiffs,
                                                  PROTECTIVE ORDER
14    v.
      LOWE’S HOME CENTERS, LLC                    [Assigned to Hon. Kimberly J.
15                                                Mueller, Magistrate Judge; Dennis M.
      dba LOWE’S #1926;                           Cota, Magistrate Judge]
16    And DOES 1 through 20, Inclusive,
17                        Defendants.
18
19         The Court having read the parties’ proposed stipulated protective order, and good
20   cause appearing, the Court hereby enters the following protective order:
21      1. A. PURPOSES AND LIMITATIONS
22         As the parties have represented that discovery in this action is likely to involve
23   production of confidential, proprietary, or private information for which special
24   protection from public disclosure and from use for any purpose other than prosecuting
25   this litigation may be warranted, this Court enters the following Protective Order. This
26   Order does not confer blanket protections on all disclosures or responses to discovery.
27   The protection it affords from public disclosure and use extends only to the limited
28                                           -1-
                                        PROTECTIVE ORDER
                                                                FRITZ V. LOWE’S HOME CENTERS, LLC
                                                              CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 2 of 13



 1   information or items that are entitled to confidential treatment under the applicable legal
 2   principles. Further, as set forth in Section 12.3, below, this Protective Order does not
 3   entitle the parties to file confidential information under seal. Rather, when the parties
 4   seek permission from the court to file material under seal, the parties must comply with
 5   all local rules and with any pertinent orders of the assigned District Judge and
 6   Magistrate Judge.
 7         B. GOOD CAUSE STATEMENT
 8         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 9   Court, upon a showing of good cause may “issue an order to protect a party from
10   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
11   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
12   Documents contain proprietary and confidential trade secret information relating to
13   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
14   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
15   independent economic value from maintaining the confidentiality of the policies and
16   procedures set forth in these Confidential Documents.
17         Defendant is a retailer in the home improvement industry and has conducted
18   business in California since 1998.      The home improvement retail industry is very
19   competitive. As a result of years of investing time and money in research and
20   investigation, Defendant developed the policies contained in the Confidential
21   Documents for the purposes of maintaining the security and accessibility of its
22   merchandise, providing quality customer service, and ensuring the safety of its
23   employees and customers. These policies and procedures, as memorialized in the
24   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
25   used for the purposes of maintaining safety at its stores and creating efficient and
26   organized work environments for its employees. As a result, Defendant is able to
27   minimize the waste of any resources, which is a key factor in generating profitability
28                                         -2-
                                      PROTECTIVE ORDER
                                                                  FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 3 of 13



 1   for its business.
 2         Defendant derives economic value from maintaining the secrecy of its
 3   Confidential Documents. If disclosed to the public, the trade secret information
 4   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
 5   operations and could potentially be used by competitors as a means to compete for its
 6   customers, interfere with its business plans and thereby gain unfair business
 7   advantages. If Defendant’s safety protocol were revealed to the general public, it would
 8   hinder Defendant’s ability to effectively resolve and minimize liability claims, and its
 9   goal of protecting its customers and employees from theft and other crimes.
10   Unrestricted or unprotected disclosure of such information would result in prejudice or
11   harm to Defendant by revealing Lowe’s competitive confidential information, which
12   has been developed at the expense of Lowe’s and which represents valuable tangible
13   and intangible assets. Accordingly, the parties respectfully submit that there is good
14   cause for the entry of this Protective Order.
15   2.    DEFINITIONS
16         2.1    Action: The instant action: Fritz v. Lowe’s Home Centers, LLC., Case
17   No: 2:19-CV-0195333-KJM-DMC.
18          2.2   Challenging Party: a Party or Non-Party that challenges the designation
19   of information or items under this Order.
20         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for protection
22   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
23   Statement.
24         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
25   support staff).
26         2.5    Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28                                         -3-
                                      PROTECTIVE ORDER
                                                                 FRITZ V. LOWE’S HOME CENTERS, LLC
                                                               CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 4 of 13



 1   “CONFIDENTIAL.”
 2         2.6    Disclosure or Discovery Material: all items or information, regardless of
 3   the medium or manner in which it is generated, stored, or maintained (including, among
 4   other things, testimony, transcripts, and tangible things), that are produced or generated
 5   in disclosures or responses to discovery in this matter.
 6         2.7    Expert: a person with specialized knowledge or experience in a matter
 7   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 8   expert witness or as a consultant in this Action.
 9         2.8    House Counsel: attorneys who are employees of a party to this Action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         2.9    Non-Party: any natural person, partnership, corporation, association, or
13   other legal entity not named as a Party to this action.
14         2.10 Outside Counsel of Record: attorneys who are not employees of a party
15   to this Action but are retained to represent or advise a party to this Action and have
16   appeared in this Action on behalf of that party or are affiliated with a law firm which
17   has appeared on behalf of that party, and includes support staff.
18         2.11 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.12 Producing Party:       a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.13 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26   their employees and subcontractors.
27         2.14 Protected Material:        any Disclosure or Discovery Material that is
28                                         -4-
                                      PROTECTIVE ORDER
                                                                  FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 5 of 13



 1   designated as “CONFIDENTIAL.”
 2            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 3   from a Producing Party.
 4   3.       SCOPE
 5            The protections conferred by this Order cover not only Protected Material (as
 6   defined above), but also (1) any information copied or extracted from Protected
 7   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 8   and (3) any deposition testimony, conversations, or presentations by Parties or their
 9   Counsel that might reveal Protected Material, other than during a court hearing or at
10   trial.
11            Any use of Protected Material during a court hearing or at trial shall be governed
12   by the orders of the presiding judge. This Order does not govern the use of Protected
13   Material during a court hearing or at trial.
14   4.       DURATION
15            Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
17   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
18   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
19   and (2) final judgment herein after the completion and exhaustion of all appeals,
20   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
21   any motions or applications for extension of time pursuant to applicable law.
22   5.       DESIGNATING PROTECTED MATERIAL
23            5.1   Exercise of Restraint and Care in Designating Material for Protection.
24   Each Party or Non-Party that designates information or items for protection under this
25   Order must take care to limit any such designation to specific material that qualifies
26   under the appropriate standards. The Designating Party must designate for protection
27   only those parts of material, documents, items, or oral or written communications that
28                                           -5-
                                        PROTECTIVE ORDER
                                                                   FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                 CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 6 of 13



 1   qualify so that other portions of the material, documents, items, or communications for
 2   which protection is not warranted are not swept unjustifiably within the ambit of this
 3   Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5   that are shown to be clearly unjustified or that have been made for an improper purpose
 6   (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating Party
 8   to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12         5.2       Manner and Timing of Designations. Except as otherwise provided in this
13   Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated
14   or ordered, Disclosure or Discovery Material that qualifies for protection under this
15   Order must be clearly so designated before the material is disclosed or produced.
16         Designation in conformity with this Order requires:
17         (a) for information in documentary form (e.g., paper or electronic documents,
18   but excluding transcripts of depositions), that the Producing Party affix at a minimum,
19   the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
20   that contains protected material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and before
26   the designation, all of the material made available for inspection shall be deemed
27   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
28                                          -6-
                                       PROTECTIVE ORDER
                                                                 FRITZ V. LOWE’S HOME CENTERS, LLC
                                                               CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 7 of 13



 1   copied and produced, the Producing Party must determine which documents, or
 2   portions thereof, qualify for protection under this Order. Then, before producing the
 3   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 4   each page that contains Protected Material. If only a portion or portions of the material
 5   on a page qualifies for protection, the Producing Party also must clearly identify the
 6   protected portion(s) (e.g., by making appropriate markings in the margins).
 7         (b) for testimony given in depositions that the Designating Party identifies on
 8   the record, before the close of the deposition as protected testimony.
 9         (c) for information produced in some form other than documentary and for any
10   other tangible items, that the Producing Party affix in a prominent place on the exterior
11   of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the protected
14   portion(s).
15         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive the
17   Designating Party’s right to secure protection under this Order for such material. Upon
18   timely correction of a designation, the Receiving Party must make reasonable efforts to
19   assure that the material is treated in accordance with the provisions of this Order.
20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s Scheduling
23   Order.
24         6.2     Meet and Confer.     The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 251et seq.
26         6.3     The burden of persuasion in any such challenge proceeding shall be on the
27   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
28                                         -7-
                                      PROTECTIVE ORDER
                                                                 FRITZ V. LOWE’S HOME CENTERS, LLC
                                                               CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 8 of 13



 1   to harass or impose unnecessary expenses and burdens on other parties) may expose
 2   the Challenging Party to sanctions. Unless the Designating Party has waived or
 3   withdrawn the confidentiality designation, all parties shall continue to afford the
 4   material in question the level of protection to which it is entitled under the Producing
 5   Party’s designation until the Court rules on the challenge.
 6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this Action
 9   only for prosecuting, defending, or attempting to settle this Action. Such Protected
10   Material may be disclosed only to the categories of persons and under the conditions
11   described in this Order. When the Action has been terminated, a Receiving Party must
12   comply with the provisions of Section 13 below.
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
18   may disclose any information or item designated “CONFIDENTIAL” only to:
19         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
20   employees of said Outside Counsel of Record to whom it is reasonably necessary to
21   disclose the information for this Action;
22         (b) the officers, directors, and employees (including House Counsel) of the
23   Receiving Party to whom disclosure is reasonably necessary for this Action;
24         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
25   is reasonably necessary for this Action and who have signed the “Acknowledgment and
26   Agreement to Be Bound” (Exhibit A);
27         (d) the court and its personnel;
28                                        -8-
                                     PROTECTIVE ORDER
                                                                FRITZ V. LOWE’S HOME CENTERS, LLC
                                                              CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 9 of 13



 1         (e) court reporters and their staff;
 2         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 3   to whom disclosure is reasonably necessary for this Action and who have signed the
 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5         (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 8   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
 9   that the witness sign the “Acknowledgment and Agreement to Be Bound” form attached
10   as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
11   information unless they sign the “Acknowledgment and Agreement to Be Bound”
12   attached as Exhibit A, unless otherwise agreed by the Designating Party or ordered by
13   the court. Pages of transcribed deposition testimony or exhibits to depositions that
14   reveal Protected Material may be separately bound by the court reporter and may not
15   be disclosed to anyone except as permitted under this Protective Order; and
16         (i) any mediator or settlement officer, and their supporting personnel, mutually
17   agreed upon by any of the parties engaged in settlement discussions.
18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19   OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation that
21   compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23         (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order unless prohibited by law;
25         (b) promptly notify in writing the party who caused the subpoena or order to
26   issue in the other litigation that some or all of the material covered by the subpoena or
27   order is subject to this Protective Order. Such notification shall include a copy of this
28                                         -9-
                                      PROTECTIVE ORDER
                                                                  FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 10 of 13



 1   Protective Order; and
 2         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 3   the Designating Party whose Protected Material may be affected.
 4         If the Designating Party timely seeks a protective order, the Party served with
 5   the subpoena or court order shall not produce any information designated in this action
 6   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 7   or order issued, unless the Party has obtained the Designating Party’s permission, or
 8   unless otherwise required by the law or court order. The Designating Party shall bear
 9   the burden and expense of seeking protection in that court of its confidential material
10   and nothing in these provisions should be construed as authorizing or encouraging a
11   Receiving Party in this Action to disobey a lawful directive from another court.
12   9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Protective Order, the Receiving Party must immediately (a) notify in writing the
16   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
17   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
18   unauthorized disclosures were made of all the terms of this Order, and (d) request such
19   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
20   is attached hereto as Exhibit A.
21   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection,
25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
27   may be established in an e-discovery order that provides for production without prior
28                                           - 10 -
                                        PROTECTIVE ORDER
                                                                  FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 11 of 13



 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement into this Protective Order.
 5   11.   MISCELLANEOUS
 6         11.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         11.2 Right to Assert Other Objections. No Party waives any right it otherwise
 9   would have to object to disclosing or producing any information or item on any ground
10   not addressed in this Protective Order. Similarly, no Party waives any right to object
11   on any ground to use in evidence of any of the material covered by this Protective
12   Order.
13         11.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 141 and with any pertinent
15   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
16   Protected Material under seal is denied by the court, then the Receiving Party may file
17   the information in the public record unless otherwise instructed by the court.
18   12.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in Section 4, within 60 days
20   of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28                                        - 11 -
                                     PROTECTIVE ORDER
                                                                 FRITZ V. LOWE’S HOME CENTERS, LLC
                                                               CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 12 of 13



 1   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 2   compilations, summaries or any other format reproducing or capturing any of the
 3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 4   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 5   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 6   work product, and consultant and expert work product, even if such materials contain
 7   Protected Material. Any such archival copies that contain or constitute Protected
 8   Material remain subject to this Protective Order as set forth in Section 4.
 9   13.   Any violation of this Order may be punished by any and all appropriate measures
10   including, without limitation, contempt proceedings and/or monetary sanctions.
11

12         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13

14         Dated: August 6, 2020
                                                  ____________________________________
15                                                DENNIS M. COTA
16                                                UNITED STATES MAGISTRATE JUDGE

17

18
19

20

21

22

23

24

25

26
27

28                                         - 12 -
                                      PROTECTIVE ORDER
                                                                 FRITZ V. LOWE’S HOME CENTERS, LLC
                                                               CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
     Case 2:19-cv-01953-KJM-DMC Document 21 Filed 08/07/20 Page 13 of 13



 1                                                                  EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, __________________________________________ [print or type full name], of
 5   _________________________________________________________ [print or type
 6   full address], declare under penalty of perjury that I have read in its entirety and
 7   understand the Protective Order that was issued by the United States District Court for
 8   the Eastern District of California on _________________________ in the case of Fritz
 9   vs. Lowe’s Home Centers, LLC, Case No: 2:19-CV-0195333-KJM-DMC. I agree to
10   comply with and to be bound by all the terms of this Protective Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
13   manner any information or item that is subject to this Protective Order to any person or
14   entity except in strict compliance with the provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court for
16   the Eastern District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26   Signature: __________________________________
27
     I:\30000-000\30983\Discovery\Federal\[Proposed] Order re Parties Stipulation for the entry of a Protective Order.docx
28                                                               - 13 -
                                                            PROTECTIVE ORDER
                                                                                                        FRITZ V. LOWE’S HOME CENTERS, LLC
                                                                                                      CASE NO.: Case No.: 2:19-cv-01953-KJM-DMC
